
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



WATER PIK TECHNOLOGIES, INC.
1999 NON-EMPLOYEE DIRECTOR STOCK
COMPENSATION PLAN, AS AMENDED


ARTICLE I.
GENERAL

        1.1.    Purpose.    It is the purpose of the Plan to promote the
interests of the Company and its stockholders by attracting, retaining and
providing an incentive to Non-Employee Directors through the acquisition of a
proprietary interest in the Company and an increased personal interest in its
performance. This purpose will be served by:

        (a)  providing an opportunity for Non-Employee Directors to elect to
receive Common Stock in lieu of Director's Retainer Fee Payments with automatic
payment of a portion of the Director's Retainer Fee Payment in the form of
Common Stock to those Non-Employee Directors not electing to receive such
portion in the form of Common Stock;

        (b)  providing each Non-Employee Director, appointed on or after the
Third Amendment Date, a one-time grant of restricted Common Stock in the amount
of 3,000 shares;

        (c)  providing each Non-Employee Director an annual grant of restricted
Common Stock in the amount of 3,000 shares; and

        (d)  fulfilling the Plan obligations with respect to Stock Options
granted to Non-Employee Directors prior to the Third Amendment Date which
included (i) an annual option grant to each Non-Employee Director to purchase
1,000 shares of Common Stock, and (ii) a one-time option grant to each
Non-Employee Director to purchase 5,000 shares of Common Stock.

        1.2.    Adoption and Term.    The Plan has been approved by the Board
and shall become effective as of the Effective Date (as hereinafter defined).
The Plan shall terminate without further action upon the earlier of (a) the
tenth anniversary of the Effective Date, or (b) the first date upon which no
shares of Common Stock remain available for issuance under the Plan.

        1.3.    Definitions.    As used herein the following terms have the
following meanings:

        (a)  "Annual Options" means the Stock Options issuable under
Section 4.4(b) of the Plan.

        (b)  "Board" means the Board of Directors of the Company.

        (c)  "Change of Control" means any of the events set forth below:

        (i)    The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Company Voting Securities in excess of 25% of the Company Voting
Securities unless such acquisition has been approved by the Board; or

        (ii)  Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (A) persons who were
members of the Board on January 1, 2000 and (B) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on January 1, 2000; provided,
however, that any person nominated for election by the Board at a time when at
least two-thirds of the members of the Board were persons described in clauses
(A) and/or (B) or by persons who were themselves nominated by such Board shall,
for this purpose, be deemed to have been nominated by a Board composed of
persons described in clause (A); or

--------------------------------------------------------------------------------




        (iii)  Approval by the stockholders of the Company of a reorganization,
merger or consolidation, unless, following such reorganization, merger or
consolidation, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Stock and Company Voting
Securities immediately prior to such reorganization, merger or consolidation,
following such reorganization, merger or consolidation beneficially own,
directly or indirectly, more than 75% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors or
trustees, as the case may be, of the entity resulting from such reorganization,
merger or consolidation in substantially the same proportion as their ownership
of the Outstanding Stock and Company Voting Securities immediately prior to such
reorganization, merger or consolidation, as the case may be; or

        (iv)  Approval by the stockholders of the Company of (A) a complete
liquidation or dissolution of the Company or (B) a sale or other disposition of
all or substantially all the assets of the Company.

        (d)  "Code" means the Internal Revenue Code of 1986, as amended.
References to a section of the Code shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

        (e)  "Common Stock" means the common stock, par value $0.01 per share,
of the Company.

        (f)    "Company" means Water Pik Technologies, Inc., a Delaware
corporation, and any successor thereto.

        (g)  "Compensation Year" means each calendar year or portion thereof
during which the Plan is in effect.

        (h)  "Director" means a member of the Board.

        (i)    "Director's Retainer Fee Payment" means the dollar value of that
portion of the annual retainer fee payable by the Company to a Non-Employee
Director for serving as a Director and for serving as the chair of the Board or
any committee of the Board as of a particular Payment Date, as established by
the Board and in effect from time to time.

        (j)    "Disability" means any physical or mental injury or disease of a
permanent nature which renders a Non-Employee Director incapable of meeting the
requirements of the duties performed by such Non-Employee Director for the
Company immediately prior to the commencement of such disability. The
determination of whether a Non-Employee Director is disabled shall be made by
the Board in its sole and absolute discretion.

        (k)  "Effective Date" means the effective date of the distribution by
Allegheny Teledyne Incorporated to its stockholders of the Common Stock.

        (l)    "Employee" means any employee of the Company or an affiliate.

        (m)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended. References to a section of the Exchange Act or rule promulgated
thereunder shall include that section or rule and any comparable section(s) or
rule(s) of any future legislation or rulemaking that amends, supplements or
supersedes said section or rule.

        (n)  "Fair Market Value" means, as of any given date, the average of the
high and low trading prices of the Common Stock on such date as reported on the
New York Stock Exchange, or, if the Common Stock is not then traded on the New
York Stock Exchange, on such other national securities exchange on which the
Common Stock is admitted to trade, or, if none, on the National Association of
Securities Dealers Automated Quotation System if the Common Stock is admitted

2

--------------------------------------------------------------------------------




for quotation thereon; provided, however, if there were no sales reported as of
such date, Fair Market Value shall be computed as of the last date preceding
such date on which a sale was reported; provided, further, that if any such
exchange or quotation system is closed on any day on which Fair Market Value is
to be determined, Fair Market Value shall be determined as of the first date
immediately preceding such date on which such exchange or quotation system was
open for trading.

        (o)  "First Amendment Date" means the date, June 27, 2000, when the Plan
was first amended.

        (p)  "Initial Option" means the Stock Options issuable under
Section 4.4(a) of the Plan.

        (q)  "Non-Employee Director" means a Director who is not an Employee.

        (r)  "Non-Employee Director Notice" means a written notice delivered in
accordance with Section 4.2.

        (s)  "Option Period" means the term of the Stock Option set forth in
Section 4.4 (c) of the Plan.

        (t)    "Payment Date" means the first business day of January and July
of each Compensation Year on which the cash portion of the Director's Retainer
Fee Payment for serving as a Director is paid by the Company and the first
business day of January of each Compensation Year on which the Director's
Retainer Fee Payment for serving as the chair of the Board or any committee of
the Board is paid by the Company.

        (u)  "Plan" means this Water Pik Technologies, Inc. 1999 Non-Employee
Director Stock Compensation Plan, as amended, and as it may hereafter be amended
from time to time.

        (v)  "Restricted Stock" means shares of Common Stock awarded to a
Non-Employee Director subject to restrictions as described in Section 4.5 of the
Plan.

        (w)  "Retirement" means voluntary or involuntary resignation from the
Board at or after the third annual meeting of shareholders of the Company held
during calendar year 2002.

        (x)  "Second Amendment Date" means the date, January 23, 2001, when the
Plan was amended for the second time, for the sole purpose of adding 100,000
shares to the Plan.

        (y)  "Stock Options" means options to purchase shares of Common Stock of
the Company issuable hereunder.

        (z)  "Third Amendment Date" means the date, October 23, 2002, when the
Plan was amended for the third time.

        1.4.    Shares Subject to the Plan.    The shares to be offered under
the Plan shall consist of the Company's authorized but unissued Common Stock or
treasury shares and, subject to adjustment as provided in Section 5.1 hereof,
the aggregate amount of such stock which may be issued or subject to Stock
Options issued hereunder shall not exceed 200,000 shares. If any Stock Option
granted under the Plan shall expire or terminate for any reason, without having
been exercised or vested in full, as the case may be, the unpurchased shares
subject thereto shall again be available for issuance under the Plan. Stock
Options granted under the Plan will not be qualified as "incentive stock
options" under Section 422 of the Code.

ARTICLE II.
ADMINISTRATION

        2.1.    The Board.    The Plan shall be administered by the Board.
Subject to the provisions of the Plan, the Board shall interpret the Plan,
promulgate, amend, and rescind rules and regulations relating

3

--------------------------------------------------------------------------------

to the Plan and make all other determinations necessary or advisable for its
administration. Interpretation and construction of any provision of the Plan by
the Board shall be final and conclusive. Notwithstanding the foregoing, the
Board shall have or exercise no discretion with respect to the selection of
persons eligible to participate hereunder, the determination of the number of
shares of Common Stock or number of Stock Options issuable to any person or any
other aspect of Plan administration with respect to which such discretion is not
permitted in order for grants of shares of Common Stock and Stock Options to be
exempt under Rule 16b-3 promulgated under the Exchange Act.

ARTICLE III.
PARTICIPATION

        3.1.    Participants.    Each Non-Employee Director shall participate in
the Plan on the terms and conditions hereinafter set forth.

ARTICLE IV.
PAYMENT OF DIRECTOR'S FEES

        4.1.    General.    The Director's Retainer Fee Payment shall be paid to
each Non-Employee Director, as of each Payment Date, as set forth in the Plan
and subject to such other payment policies and procedures as the Board may
establish from time to time. If, for the applicable Compensation Year, a
Non-Employee Director has not made an election pursuant to Section 4.2 to
receive Common Stock in lieu of at least twenty-five percent (25%) of the
Director's Retainer Fee Payment, then seventy-five percent (75%) of such
director's Retainer Fee Payment shall be paid in cash and twenty-five percent
(25%) of the Director's Retainer Fee Payment shall be paid in the form of Common
Stock.

        4.2.    Non-Employee Director Notice.    A Non-Employee Director may
file with the Secretary of the Company or other designee of the Board of
Directors prior to the commencement of a Compensation Year a Non-Employee
Director Notice making an election to receive either twenty-five percent (25%),
fifty percent (50%), seventy-five percent (75%) or one hundred (100%) of his or
her Director's Retainer Fee Payment in the form of Common Stock with the balance
to be paid in cash. If a Director does not timely file an election, he or she
shall receive twenty-five percent (25%) of the Director's Retainer Fee Payment
in Common Stock and seventy-five percent (75%) in cash. Notwithstanding the
foregoing, elections to receive Common Stock may be made at any time during a
Compensation Year so long as such elections are made irrevocably in advance of
receiving the corresponding Common Stock and approved in accordance with
Rule 16b-3 under the Exchange Act.

        4.3    Conversion of Retainer Fee Payment to Shares.    Each
Non-Employee Director who pursuant to Section 4.1 or 4.2 is to receive Common
Stock as all or part of his or her Director's Retainer Fee Payment with respect
to a Compensation Year and who is elected or reelected or is a continuing
Non-Employee Director as of the date of commencement of such Compensation Year,
shall receive as of the first business day of January during such Compensation
Year a number of shares of Common Stock equal to the quotient obtained by
dividing (i) the amount of the Director's Retainer Fee Payment to be paid in the
form of Common Stock by (ii) the Fair Market Value of the Common Stock per share
on the first business day of January. Cash shall be paid in lieu of any
fractional shares.

        4.4    Stock Options.    No Stock Options shall be issued under the Plan
on or after the Third Amendment Date. With regard to Stock Options granted prior
to the Third Amendment Date, Sections 4.4(a) through (f) shall remain valid
where applicable.

        (a)    Initial Option Grant.    An Initial Option covering 5,000 shares
of Common Stock shall be granted to each Non-Employee Director on his or her
first date of Board service, or on the First Amendment Date for those
Non-Employee Directors serving on the Board on such date. The

4

--------------------------------------------------------------------------------

purchase price of the Common Stock covered by the Initial Option will be the
Fair Market Value of a share of Common Stock as of the date of grant of the
Initial Option.

        (b)    Annual Option Grants.    An Annual Option covering 1,000 shares
of Common Stock shall be granted to each Non-Employee Director on the Effective
Date, subject to approval by the stockholders of the Company. Thereafter, an
Annual Option covering 1,000 shares of Common Stock will be granted to each
Non-Employee Director automatically at the conclusion of each Company Annual
Meeting. If, after the Effective Date, a director first becomes a Non-Employee
Director on a date other than an Annual Meeting date, an Annual Option covering
1,000 shares of Common Stock will be granted to such director on his or her
first date of Board service. The purchase price of the Common Stock covered by
each Annual Option will be the Fair Market Value of a share of Common Stock as
of the date of grant of the Annual Option.

        (c)    Duration and Exercise of Stock Options.    Subject to
Section 4.4(f) below, Annual Options become exercisable on the first anniversary
of the date on which they were granted, and Initial Options become exercisable
in equal one-third increments on the first, second and third anniversaries of
the date on which they were granted. Stock Options shall terminate upon the
expiration of ten years from the date of grant. No Stock Option may be exercised
for a fraction of a share and no partial exercise of any Stock Option may be for
less than one hundred (100) shares.

        (d)    Purchase Price.    The purchase price for the shares shall be
paid in full at the time of exercise (i) in cash or by check payable to the
order of the Company, (ii) by delivery of shares of Common Stock of the Company
already owned by, and in the possession of Stock Option holder, or (iii) by
delivering a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds to pay the Stock Option price (in which case the exercise will
be effective upon receipt of such proceeds by the Company). Shares of Common
Stock used to satisfy the exercise price of a Stock Option shall be valued at
their Fair Market Value on the date of exercise.

        (e)    Transferability.    Stock Options granted hereunder shall not be
transferable, other than by will or the laws of descent and distribution, and
shall be exercisable during a Stock Option holder's lifetime only by the Stock
Option holder or by his or her guardian or legal representative, except to the
extent transfer is (i) permitted by Rule 16b-3 promulgated under the Exchange
Act and (ii) approved by the Board or its designee. Subject to the foregoing,
Stock Options shall not be assigned, pledged or otherwise encumbered by the
holder thereof, either voluntarily or by operation of law.

        (f)    Termination of Directorship.    In the event the Board service of
the Non-Employee Director terminates by reason of death, Disability or
Retirement, or upon the occurrence of a Change in Control, all Stock Options
shall become immediately and fully vested and exercisable. In the event of
removal of a director from the Board of Directors for reasons other than death,
Disability or Retirement, or resignation prior to the third annual meeting of
shareholders of the Company, all rights of such director in a Stock Option that
the director was entitled to exercise on the date of removal or voluntary
resignation shall terminate on the 30th day (or, if such day is not a business
day, on the next business day) after the date of removal. In no event may a
Stock Option be exercised after the earlier to occur of: (i) twelve (12) months
after termination of directorship or (ii) expiration of the period specified in
Section 4.4(c).

        4.5    Restricted Stock.    

        (a)    Restricted Stock Awards.    Each Non-Employee Director shall
receive an award of 3,000 shares of Restricted Stock on the First Amendment
Date. Each Non-Employee Director who first becomes a Non-Employee Director
following the First Amendment Date shall receive an award of

5

--------------------------------------------------------------------------------

3,000 shares of Restricted Stock on the date that he or she first commences
Board service. From and after the Third Amendment Date, each Non-Employee
Director shall receive an award of 3,000 shares of Restricted Stock
automatically at the conclusion of each Company Annual Meeting. The terms of all
such Restricted Stock awards shall be set forth in an award agreement between
the Company and each Non-Employee Director which shall contain such forfeiture
periods and conditions, restrictions and other provisions, not inconsistent with
this Article or the Plan, as shall be determined by the Board.

        (i)    Issuance of Restricted Stock.    As soon as practicable after the
date of grant of the Restricted Stock award (the "Date of Grant"), the Company
shall cause to be transferred on the books of the Company shares of Common
Stock, registered on behalf of the Non-Employee Director, evidencing such
Restricted Stock, but subject to forfeiture to the Company retroactive to the
Date of Grant if an award agreement delivered to the Non-Employee Director by
the Company with respect to the Restricted Stock is not duly executed by the
Non-Employee Director and timely returned to the Company. Until the lapse or
release of all restrictions applicable to an award of Restricted Stock, the
stock certificates representing such Restricted Stock shall be held in custody
by the Company or its designee.

        (ii)    Common Stockholder Rights.    Beginning on the Date of Grant of
the Restricted Stock and subject to execution of the award agreement as provided
in Section 4.5 (a)(i), the Non-Employee Director shall become a stockholder of
the Company with respect to all Common Stock subject to the award agreement and
shall have all of the rights of a stockholder, including, but not limited to,
the right to vote such Common Stock and the right to receive dividends (or
dividend equivalents) paid with respect to such Common Stock; provided, however,
that any Common Stock distributed as a dividend or otherwise with respect to any
Restricted Stock as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Stock and shall be held as
prescribed in Section 4.5 (a)(i).

        (iii)    Restriction on Transferability.    None of the Restricted Stock
may be assigned, transferred (other than by will or the laws of descent and
distribution), pledged, sold or otherwise disposed of prior to lapse or release
of the restrictions applicable thereto.

        (iv)    Delivery of Common Stock Upon Release of Restrictions.    Upon
expiration or earlier termination of the forfeiture period without a forfeiture
and the satisfaction of or release from any other conditions prescribed by the
Board, the restrictions applicable to the Restricted Stock shall lapse. As
promptly as administratively feasible thereafter, the Company shall deliver to
the Non-Employee Director, or, in the case of the Non-Employee Director's death,
to his or her legal representatives, one or more stock certificates for the
appropriate number of shares of Common Stock, free of all such restrictions,
except for any restrictions that may be imposed by law.

        (b)    Terms of Restricted Stock.    

        (i)    Forfeiture of Restricted Stock.    Subject to Section 4.5
(b)(ii), all Restricted Stock shall be forfeited and returned to the Company and
all rights of the Non-Employee Director with respect to such Restricted Stock
shall cease and terminate in their entirety if during the applicable forfeiture
period: (A) the Non-Employee Director transfers, sells or otherwise disposes of
the Restricted Stock other than in a transaction constituting a Change in
Control, or (B) the Board service of the Non-Employee Director with the Company
terminates for any reason other than death, Disability or Retirement.

        (ii)    Waiver of Forfeiture Period.    Notwithstanding anything
contained in this Section 4.5 to the contrary, the Board may, in its sole
discretion, waive the forfeiture conditions set forth

6

--------------------------------------------------------------------------------




in any award agreement under appropriate circumstances and subject to such terms
and conditions (including forfeiture of a proportionate number of the shares of
Restricted Stock) as the Board may deem appropriate.

ARTICLE V.
MISCELLANEOUS

        5.1.    Adjustments Upon Changes in Common Stock.    The number and kind
of shares available for issuance under the Plan, and the number and kind of
shares subject to, and the exercise price of, outstanding Stock Options, shall
be appropriately adjusted to prevent dilution or enlargement of rights by reason
of any stock dividend, stock split, combination or exchange of shares,
recapitalization, merger, consolidation or other change in capitalization with a
similar substantive effect upon the Plan or the shares issuable under the Plan.

        5.2.    Amendment and Termination.    The Board shall have complete
power and authority to amend the Plan at any time; provided, however, that the
Board shall not, without the affirmative approval of the stockholders of the
Company, make any amendment which requires stockholder approval under any
applicable law or regulation of a national stock exchange on which the Common
Stock is traded. The Board shall have the right and the power to terminate the
Plan at any time. No amendment or termination of the Plan may, without the
consent of the Non-Employee Director, adversely affect the right of such
Non-Employee Director with respect to any Stock Options then outstanding.

        5.3.    Requirements of Law.    The issuance of Common Stock under the
Plan shall be subject to all applicable laws, rules and regulations and to such
approval by governmental agencies as may be required.

        5.4.    No Guarantee of Membership.    Nothing in the Plan shall confer
upon a Non-Employee Director any right to continue to serve as a Director.

        5.5    Construction.    Words of any gender used in the Plan shall be
construed to include any other gender, unless the context requires otherwise.

        5.6    Governing Law.    This Plan shall be governed by, construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to its principles of conflict of law, as to all matters, including matters of
validity, construction, effect, performance and remedies.

Adopted by Board on 11/12/99.
Approved by Shareholder(s) on 11/12/99.
Amended on 6/27/00.
Amended on 1/23/01.
Amended on 10/23/02.

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



WATER PIK TECHNOLOGIES, INC. 1999 NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN,
AS AMENDED
